In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                          No. 15-802V
                                      Filed: June 20, 2016
                                         UNPUBLISHED

****************************
ASHARAM TAMANG                         *
                                       *
                   Petitioner,         *     Damages Decision Based on Proffer;
v.                                     *     Tetanus-Diphtheria-Acellular Pertussis
                                       *      (“Tdap”) Vaccine; Adhesive Capsulitis;
SECRETARY OF HEALTH                    *     Special Processing Unit (“SPU”)
AND HUMAN SERVICES,                    *
                                       *
                   Respondent.         *
                                       *
****************************
Ronald Homer, Conway, Homer & Chin-Caplan, P.C., for petitioner.
Alexis Babcock, U.S. Department of Justice, Washington, DC, for respondent.

                               DECISION AWARDING DAMAGES1

Dorsey, Chief Special Master:

       On July 29, 2015, petitioner filed a petition for compensation under the National
Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.,2 (the “Vaccine
Act”). Petitioner alleges that he suffered cellulitis and adhesive capsulitis as a result of
a Tetanus-diphtheria-acellular pertussis (“Tdap”) vaccination. Petition at 1. The case
was assigned to the Special Processing Unit of the Office of Special Masters.

        On December 10, 2015, a ruling on entitlement was issued, finding petitioner
entitled to compensation for adhesive capsulitis. On June 17, 2016, respondent filed a
proffer on award of compensation (“Proffer”) indicating petitioner should be awarded
$85,000.00 in actual and projected pain and suffering, and $11,223.27 in damages for
past unreimbursed expenses. Proffer at 1. In the Proffer, respondent represented that


1
  Because this unpublished decision contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
petitioner agrees with the proffered award. Based on the record as a whole, the
undersigned finds that petitioner is entitled to an award as stated in the Proffer.

       Pursuant to the terms stated in the attached Proffer, the undersigned awards
petitioner a lump sum payment of $96,223.27 which represents compensation for
actual and projected pain and suffering ($85,000.00) and past unreimbursed
expenses ($11,223.27) in the form of a check payable to petitioner, Asharam
Tamang. This amount represents compensation for all damages that would be
available under § 300aa-15(a).

       The clerk of the court is directed to enter judgment in accordance with this
decision.3

IT IS SO ORDERED.

                                          s/Nora Beth Dorsey
                                          Nora Beth Dorsey
                                          Chief Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.


                                                      2
             IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                          OFFICE OF SPECIAL MASTERS
__________________________________________
                                           )
ASHARAM TAMANG,                            )
                                           )
                  Petitioner,              )
                                           )  No. 15-802
 v.                                        )  Chief Special Master Dorsey
                                          )
 SECRETARY OF HEALTH AND                  )
 HUMAN SERVICES,                          )
                                          )
                  Respondent.             )
__________________________________________)

                        RESPONDENT’S PROFFER OF DAMAGES

I.     Items of Compensation

       For the purposes of this proffer, the term “vaccine-related” is as described in

Respondent’s Rule 4(c) Report filed on November 9, 2015. This proffer contains all elements of

compensation to which petitioner would be entitled under 42 U.S.C. § 300aa-15(a). 1

       A.      Pain and Suffering

       Respondent proffers that petitioner should be awarded $85,000.00 in actual and projected

pain and suffering. This amount reflects that the award for projected pain and suffering has been

reduced to net present value. See 42 U.S.C. § 300aa-15(a)(4). Petitioner agrees.

       B.      Past Unreimbursed Expenses

       Petitioner has submitted documentation for $11,223.27 in unreimbursed expenses in this

case, to which respondent has no objection. Thus respondent proffers that petitioner should be

awarded $11,227.27 for past unreimbursed expenses. Petitioner agrees.




1
  Should petitioner die prior to entry of judgment, the parties reserve the right to move the Court
for appropriate relief. In particular, respondent would oppose any award for future medical
expenses, future lost earnings, and future pain and suffering.
                                                  1
       C.     Lost Wages

       The parties agree that based upon the evidence of record, petitioner’s vaccine-related

injury has not impaired his earning capacity. Therefore, respondent proffers that petitioner

should be awarded no lost future earnings as provided under the Vaccine Act, 42 U.S.C. § 300aa-

15(a)(3)(A). Petitioner agrees.

II.    Form of the Award

        The parties recommend that the compensation provided to petitioner should be made

through a lump sum payment of $96,223.27 in the form of a check payable to petitioner. The

payment consists of $85,000.00 in past and future pain and suffering, and $11,223.27 in past

unreimbursed expenses.

                                             Respectfully submitted,

                                             BENJAMIN C. MIZER
                                             Principal Deputy Assistant Attorney General

                                             RUPA BHATTACHARYYA
                                             Director
                                             Torts Branch, Civil Division

                                             CATHARINE E. REEVES
                                             Acting Deputy Director
                                             Tort Branch, Civil Division

                                             LISA A. WATTS
                                             Senior Trial Attorney
                                             Torts Branch, Civil Division

                                             s/ Alexis B. Babcock
                                             ALEXIS B. BABCOCK
                                             Senior Trial Attorney
                                             Torts Branch, Civil Division
                                             U.S. Department of Justice
                                             P.O. Box 146
                                             Benjamin Franklin Station
                                             Washington, D.C. 20044-0146
Dated: June 17, 2016                         Telephone: (202) 616-7678

                                                2